The Surrogate.
The decree by which this re*225spondent was directed to pay the petitioner moneys out of the estate was not entered in a proceeding wherein it had been, as a result of inquiry, judicially ascertained and determined that the respondent had moneys of the estate in his hands' applicable to the payment of petitioner’s claim 5 on the contrary, the direction for payment was given in the decree admitting the will to probate. The contention of petitioner’s counsel that respondent cannot now interpose the non-existence of assets as a reason why he should not be punished for contempt in disobeying the decree in question is unsound. Motion denied.